Title: To Thomas Jefferson from Charles Holt, 4 February 1806
From: Holt, Charles
To: Jefferson, Thomas


                        
                            
                        4 Feb. 1806
                     
                        
                        
                     
                        
                           To the (Hudson) Bee, No. 1 to 182, Feb. 4. 1806.
                           $5.75
                           Cts
                        
                        
                           By former balance 58 cents, and cash, August 1804. 1$—
                           
                              1.58
                           
                           
                        
                        
                           Balance
                           $4.17
                           
                        
                     
                  
                  Received Payment,
                        
                            
                        Charles Holt
                     
                        
                    